DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on June 15th, 2022, claims 1 and 8 have been amended. Claims 9, 10, and 14-23 have been cancelled. Claims 24-35 are newly added. Claims 1-8, 11-13, and 24-35 are currently pending.

Claim Objections
Claims 24 and 28 are objected to because of the following informalities:  There is inconsistent usage of the terms “player” and “user”. For clarity, only one of the terms should be used throughout the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the communications network".  Claim 24 also recites “the user selections” whereas the other parts of the claim refer to “player selections”. There is insufficient antecedent basis for these limitations in the claim.
Claims 25-35 are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burak et al. (US 2007/0207846 A1).
Regarding claim 24, Burak discloses a network computer configured to provide a user interactive video game, comprising:
input data, containing various different types of information situated in one or separate geographic locations, and configured to include historical data containing recorded historical facts (see par. [0029], the present gaming platform also contains a digital library of real-world news photographs and video footage);
a player coupled to the input data and operable to provide player selections for a selected event game simulation (see par. [0038], For example, referring to FIG. 4, in a conflict simulation embodiment the user may select an action involving military force 411, diplomacy or negotiation 412, or physical construction or reconstruction 413, or the user may select no action 404); and
a resource confined simulation (“RCS”) system coupled to the input data and configured to include (see par. [0011], a simulation engine):
a database builder operable to obtain historical information from the historical data via the communications network (see par. [0031], On a periodic basis, the gaming system receives content updates 207 and includes them in the database of real-life content. The content updates may replace and/or supplement the existing content in the database);
a database coupled to the database builder and configured to store at least a portion of the historical data containing wars, rails, maps, countries, industrial capacity, culture traits, time duration, and transportation capabilities for facilitating interactive game simulation (see par. [0031], On a periodic basis, the gaming system receives content updates 207 and includes them in the database of real-life content. The content updates may replace and/or supplement the existing content in the database; also see par. [0027], digital assets such as maps, flags, etc…also mentions various conflicts/wars); and
a processor coupled to the database and configured to simulate a sequence of events in response to at least in-part on the historical data and the user selections (see par. [0033], processor; also see par. [0027], The technological architecture can be used to create simulations about any historical or current event).

Regarding claim 25, Burak discloses wherein the input data further includes information relating to think tank containing opinions, geopolitics, and predications (see par. [0036], The simulation forces the user to confront an extreme situation that affects his agenda and all other social and political groups and leaders).

Regarding claim 26, Burak discloses wherein the input data further includes book information relating to text books, hypothetical results, and alternative outcomes (see par. [0027], a content database 114 (i.e., a digital library of text, images, video and/or sound)).

Regarding claim 27, Burak discloses wherein the input data further includes information relating to academia studies including historical events, essay, dissertations, missing facts, and cultures (see par. [0027], a content database 114 (i.e., a digital library of text, images, video and/or sound)).

Regarding claim 28, Burak discloses wherein the user is a console or system operated by a person (see par. [0030], users may download the gaming software and play the game using the user's local computing device).

Regarding claim 29, Burak discloses wherein the database builder includes a receiver operable to receive information from the input data via the communications network (see par. [0102], Communication with external devices may optionally occur using various communication ports 274. An exemplary communication port 274 may be attached to a communications network, such as the Internet or an intranet).

Regarding claim 30, Burak discloses wherein the database builder includes a transmitter coupled to the receiver and configured to transmit search terms to a cloud-based RCS network via the communications network (see par. [0102], Communication with external devices may optionally occur using various communication ports 274. An exemplary communication port 274 may be attached to a communications network, such as the Internet or an intranet).

Regarding claim 31, Burak discloses wherein the database builder includes a search engine configured to facilitate identifying information required via online resources for facilitating interactive game simulation (see par. [0088], In some embodiments, the digital library may receive content updates from one or more real-time news sources such as television, wire, print, or Internet media sources (e.g., CNN, BBC, Reuters, New York Times, or other sources). The content updates may include text, video, photos and/or audio and may be streamed to the digital library via the Internet or another communications network).

Regarding claim 32, Burak discloses wherein the database builder includes an artificial intelligence (“AI”) component configured to facilitate obtaining necessary parameters from a cloud-based RCS network in real-time for facilitating progress of the player interactive simulation (see par. [0053], The engine 601 is the hidden layer, a software program that serves as the brain of the platform that manages and controls the simulation. It contains a logic component and an artificial intelligence component that produce convincing actors and scenarios).

Regarding claim 33, Burak discloses wherein the processor includes an RCS locator capable of identifying one of several available simulations in response to the player selection (see par. [0027], Different conflicts or other events may be represented by changing the digital assets that comprise the graphic interface (such as maps, flags and text box content) and changing the digital library of text, images and videos).

Regarding claim 34, Burak discloses wherein the processor includes a computer player capable of facilitating progress of an interactive simulation in response to the player selection (see par. [0044], using a computer-implemented virtual actor).

Regarding claim 35, Burak discloses wherein the processor includes a sampling engine capable of facilitating interactive simulation utilizing a statistic algorithm to calculate a likelihood outcome (see par. [0047], Core Variable A may calculate components to contribute to the user's score based on reaction of virtual actors 540 to the user's actions; also see par. [0049], The user finds out that most of his or her actions have contradicting results, that is, they improve one side of the equation but not the other).

Allowable Subject Matter
Claims 1-8 and 11-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest wherein the database stores data relating to wars, rails, maps, countries, industrial capacity, culture traits, time duration, and transportation capabilities for facilitating interactive simulation.

Response to Arguments
Applicant's arguments filed June 15th, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that claim 24 includes the limitations of claim 10 and is therefore allowable, the examiner disagrees. Notably, claim 24 differs from claim 1 in that claim 24 recites “a database…configured to store at least a portion of”. Whereas claim 1 positively recites that the database stores all of the various data, claim 24 only recites that the database is configured to store data. This can be considered functional language and merely an intended use of the database without any structural difference versus the prior art. Secondly, claim 24 also recites “at least a portion of” which could be interpreted as only requiring one of the various data. As Burak teaches storing data such as maps, countries, and wars (see par. [0027]), Burak would teach the limitation as claimed. Thus, for these reasons, Burak teaches the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/26/2022